Title: From James Madison to James Monroe, 30 April 1824
From: Madison, James
To: Monroe, James


        
          Dr. Sr
          Apl. 30. 1824
        
        I have just recd. a letter from Mr. Stone, wch. I inclose as the shortest mode of making his wishes known to you. As you are well acquainted with his character, I need say little on that head. He has been unfortunate in his mercantile career, as I presume you know; but has not suffered I believe in a moral point of view. He is certainly a man of excellent understanding, of gentlemanly manners, & of habits which give him a facility & correctness in business. His political course I have always understood to have unexceptionable. Not knowing the pretensions with wch his will be brought into comparison, I can not go beyond this positive testimony in his behalf. I do not trouble Mr. Crawford on the subject; because he will of course know from you if necessary all that relates to Mr. Stone, & because I wish to abridge as much as possible an interference always so much agst. the grain with me.
      